FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.



New
658 Farmers National Bank of Canfield
659 JPMorgan Chase Bank, N.A.


Name Change
418 Liverpool Community Bank – Change to 72 Juniata Valley Bank
458 Sharon Savings Bank – Change to 458 Sharon Bank
16 CBT Bank – Change to 16 CBT Bank, a division of Riverview Bank
517 Sun National Bank – Change to 653 OceanFirst Bank
122 West Milton State Bank – Change to 122 Susquehanna Community Bank
604 First Priority Bank – Change to 604 First Priority Bank, a division of Mid Penn Bank


Platinum Leader Change
604 First Priority Bank - Remove
122 Susquehanna Community Bank - Add


Correction


Removal
417 First Bank of Lilly
649 Chrome Federal Credit Union




                                                                              Submitted: 07/30/2018